Citation Nr: 0716356	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a right knee disability.

(The inextricably intertwined issues of entitlement to an 
initial compensable rating for status-post medial 
meniscectomy of the let knee and entitlement to an initial 
compensable rating for traumatic arthritis of the left knee 
with painful motion are addressed in a separate decision 
under the same docket number.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 17, 
2006, which vacated a May 2006 Board decision as to the issue 
on appeal and remanded the case for additional development.  
This issue initially arose from a August 1996 rating decision 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record reveals the veteran was notified of the VCAA duties 
and of the evidence necessary to substantiate his claim 
including which parties were expected to provide such 
evidence by correspondence dated in April 2002 and January 
2003.  During the pendency of this appeal, the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
It was further noted that regarding the disability-rating 
element, in order to comply with section 5103(a), VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided, that is necessary to 
establish a disability rating for each of the disabilities 
contemplated by the claim and allowed under law and 
regulation.  Therefore, the Board finds appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claims are provided.  

In this case, the Court vacated the May 2006 Board decision 
as to this issue apparently as inextricably intertwined with 
the issues for reconsideration noted on the title page of 
this decision.  It was noted that the determination of those 
issues may affect the present issue on appeal by application 
of the bilateral factor under 38 C.F.R. § 4.26 (2006).  As 
there are no other obvious matters for development, the Board 
finds the case should be remanded for additional VCAA notice 
and for any further action necessary as a result of 
adjudication of the inextricably intertwined companion 
issues.

Accordingly, these matters are REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  

2.  After completion of the above and any 
additional development deemed necessary 
as a result of adjudication of the 
inextricably intertwined companion 
issues, the issue on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


